   Case:
Case     20-1830    Document:
     1:19-cv-00022-MAB        61 54
                        Document  Page: 1 09/07/21
                                     Filed Filed: 09/07/2021
                                                     Page 1 of 2




       United States Court of Appeals
           for the Federal Circuit
                     ______________________

        TR INTERNATIONAL TRADING COMPANY,
                         INC.,
                  Plaintiff-Appellant

                                v.

            UNITED STATES, UNITED STATES
             DEPARTMENT OF COMMERCE,
       INTERNATIONAL TRADE ADMINISTRATION,
          GINA M. RAIMONDO, SECRETARY OF
       COMMERCE, TROY MILLER, IN HIS OFFICIAL
            CAPACITY AS SENIOR OFFICIAL
           PERFORMING THE DUTIES OF THE
          COMMISSIONER FOR UNITED STATES
         CUSTOMS AND BORDER PROTECTION,
        UNITED STATES CUSTOMS AND BORDER
                     PROTECTION,
                   Defendants-Appellees
                  ______________________

                           2020-1830
                     ______________________

       Appeal from the United States Court of International
    Trade in No. 1:19-cv-00022-MAB, Judge Mark A. Barnett.
                     ______________________

                          MANDATE
                     ______________________

        In accordance with the judgment of this Court, entered
    July 14, 2021, and pursuant to Rule 41 of the Federal Rules
   Case:
Case     20-1830    Document:
     1:19-cv-00022-MAB        61 54
                        Document  Page: 2 09/07/21
                                     Filed Filed: 09/07/2021
                                                     Page 2 of 2




    of Appellate Procedure, the formal mandate is hereby
    issued.
        Costs are awarded to appellee United States, United
    States Department of Commerce, International Trade
    Administration, Gina M. Raimondo, Troy Miller, United
    States Customs and Border Protection in the amount of
    $28.32 and taxed against the appellant.


                                   FOR THE COURT

     September 7, 2021             /s/ Peter R. Marksteiner
                                   Peter R. Marksteiner
                                   Clerk of Court
